In the

    United States Court of Appeals
                 For the Seventh Circuit

Nos. 11-3888, 12-1048, 12-1267, 12-1538 & 12-2665

UNITED STATES OF AMERICA,
                                                     Plaintiff-Appellee,

                                   v.

JOE LONG, DANIEL COPRICH,
GLENN ISLAND, AHMAD WILLIAMS,
and ISAIAH HICKS,
                                               Defendants-Appellants.


            Appeals from the United States District Court
        for the Northern District of Illinois, Eastern Division.
               No. 08 CR 401 — James B. Zagel, Judge.



    ARGUED SEPTEMBER 17, 2013 — DECIDED APRIL 1, 2014



   Before WILLIAMS, SYKES, and TINDER, Circuit Judges.
   SYKES, Circuit Judge. The five defendants in this appeal were
part of a conspiracy to distribute cocaine on the South Side of
Chicago. Ahmad Williams pleaded guilty, but the other
four—Joe Long, Daniel Coprich, Glenn Island, and Isaiah
2                                           Nos. 11-3888, et al.

Hicks—went to trial and were convicted by a jury. On appeal
each defendant raises a number of different challenges to his
conviction and sentence. Only one has merit: Island must be
resentenced under the Fair Sentencing Act, which after
Dorsey v. United States, 132 S. Ct. 2321 (2012), applies to
defendants sentenced after the Act was passed. We affirm in all
other respects.


                        I. Background
   Each defendant raises a different mix of challenges to his
conviction and sentence, and none of the challenges are shared
among all defendants. So we begin with a brief discussion of
the facts common to all and elaborate on the details in our
discussion of the issues raised by each individual defendant.
    Isaiah Hicks led a large organization that distributed crack
cocaine on the South Side of Chicago. He oversaw the acquisi-
tion, processing, and packaging of the drugs with help from
Daniel Coprich, Ahmad Williams, and others. Once the
processing was complete, Hicks sold the cocaine to distribu-
tors, including Joe Long and Glenn Island. On multiple
occasions Hicks sold drugs to his distributors on credit.
    As is common in many drug-trafficking prosecutions, much
of the government’s evidence at trial consisted of wiretapped
phone conversations between various members of the conspir-
acy. The jury also heard testimony from participants in Hicks’s
organization, including Kevin Masuca, Hicks’s former right-
hand man, and Latasha Williams, Hicks’s former girlfriend.
Masuca described the defendants’ involvement in the
Nos. 11-3888, et al.                                          3

conspiracy; for instance, he testified that on several occasions
Williams helped process and package cocaine, and that
Coprich helped Hicks acquire cocaine for processing. Less
favorably to the prosecution, he testified that Long and Island
were only customers of the conspiracy, not members of it.
Finally, the government presented Masuca’s handwritten
ledger, which listed the organization’s drug deals over a few
months in early 2008.
    The jury convicted all five defendants of conspiracy with
intent to distribute over 50 grams of crack cocaine, among
other offenses. The judge sentenced each according to two
sentencing principles that have since been overruled: First,
following this court’s instructions in United States v. Fisher,
635 F.3d 336, 338 (7th Cir. 2011), the judge declined to apply
the Fair Sentencing Act’s higher quantity thresholds for
mandatory minimum sentences; and second, following the
Supreme Court’s holding in Harris v. United States, 536 U.S. 545
(2002), he concluded that facts neither included in the indict-
ment nor found by a jury could nonetheless trigger an in-
creased mandatory minimum sentence. On appeal the defen-
dants argue that the application of these now-overruled cases
and a host of other errors at trial and at sentencing require
vacating the sentences or reversing the convictions.


                        II. Discussion
A. Sufficiency of the Evidence
   Long and Island argue that the evidence showed only that
they were customers, not members, of Hicks’s organization.
4                                            Nos. 11-3888, et al.

Because a mere buyer-seller relationship does not support an
inference of conspiracy, they contend that the evidence was
insufficient to allow a jury to convict them of conspiring with
Hicks. In evaluating the sufficiency of the evidence, we “draw
all reasonable inferences in the light most favorable to the
prosecution” and reverse “only if no rational jury could have
found the essential elements of the crime beyond a reasonable
doubt.” United States v. Johnson, 592 F.3d 749, 754 (7th Cir.
2010).
    To obtain a conspiracy conviction, the government must
prove that the defendant knowingly and intentionally agreed
with at least one other person to commit an unlawful act. See
id. Although every drug deal involves an unlawful agreement
to exchange drugs, we’ve held that a buyer-seller arrangement
can’t by itself be the basis of a conspiracy conviction because
there is no common purpose: “[T]he buyer’s purpose is to buy;
the seller’s purpose is to sell.” United States v. Mancillas,
580 F.2d 1301, 1307 (7th Cir. 1978) (quoting United States v.
Ford, 324 F.2d 950, 952 (7th Cir. 1963)). So there must be an
agreement, in addition to the underlying purchase agreement,
to commit a common crime; in cases like this, it’s usually an
agreement that the buyer will resell drugs to others. The
government may use circumstantial evidence to prove a resale
agreement, but it may not rely solely on purchases and sales,
which after all are present in both buyer-seller and conspiracy
arrangements. If the evidence is equally consistent with either
a buyer-seller relationship or a conspiratorial relationship, the
jury would be left with two equally plausible inferences and
could not conclude beyond a reasonable doubt that there was
a conspiracy. See Johnson, 592 F.3d at 755.
Nos. 11-3888, et al.                                              5

    To decide whether circumstantial evidence was sufficient to
support the jury’s inference of conspiracy, “[w]e take into
account all [of] the evidence surrounding the alleged conspir-
acy and make a holistic assessment of whether the jury reached
a reasonable verdict.” United States v. Brown, 726 F.3d 993, 1002
(7th Cir. 2013). Standing alone, neither large-quantity sales,
United States v. Colon, 549 F.3d 565, 569 (7th Cir. 2008), nor sales
on credit, Johnson, 592 F.3d at 755 n.5, can sufficiently distin-
guish a conspiracy from an ordinary buyer-seller relationship.
But “when a credit sale is coupled with certain characteristics
inherent in an ongoing wholesale buyer-seller relationship,”
the jury can infer that the seller only extended credit because
the buyer agreed to pay the debt by reselling the drugs. Id.
Both parties would share the common objective of reselling the
drugs since resale is the means of closing out the credit
transaction. Cf. United States v. Moreland, 703 F.3d 976, 987 (7th
Cir. 2012) (“[T]he jury could find that he knew that his supplier
would not sell him wholesale quantities of drugs on credit
unless he agreed to resell them, and by thus agreeing with his
supplier to commit a crime (the resale of the illegal drugs) he
became a conspirator.”).
   Here there was evidence that both Long and Island made
multiple purchases on credit in the context of an ongoing
wholesale relationship. Masuca testified about at least two
occasions in which he delivered 63 grams of crack cocaine to
Long without receiving any money in return and a third
occasion in which Hicks had Masuca deliver one-eighth of an
ounce while allowing Long to pay later. Similarly, Masuca’s
ledger showed that on at least two separate occasions Island
purchased 63 grams of crack on credit.
6                                             Nos. 11-3888, et al.

    Other evidence supported the conspiracy inference as well.
In one conversation with Masuca, for instance, Hicks explained
that ordinary customers were not allowed to purchase at the
same price offered to Island, implying that Island held a more
important position in the conspiracy than a normal customer.
Long and Hicks discussed plans for expanding their business;
in one phone call Long told Hicks, “we all gonna make this s**t
together,” to which Hicks replied, “I’m feelin’ it … . That’s
what we’re gonna do … .” These conversations strongly
suggest that Long and Island were Hicks’s business partners,
not customers, reinforcing our conclusion that the evidence
was sufficient under the totality of the circumstances. See
Brown, 726 F.3d at 1006.
    It’s true that Masuca testified on cross-examination that
Long and Island were only Hicks’s customers, not members of
the organization. But Long and Island didn’t have to be
members of Hicks’s gang to be guilty of conspiring with Hicks;
the legal definition of a conspirator is not the same as the street
definition. Legally, Long and Island were guilty of conspiracy
if they knowingly agreed with Hicks to distribute drugs—
regardless of whether Hicks or anyone else ever considered
them real members of the organization. There was sufficient
evidence to support the jury’s conclusion that Long and Island
agreed to resell drugs, and Masuca’s testimony was not
inconsistent with that finding.


B. Motion for Mistrial
   Long also argues that the district court should have granted
a mistrial after the government played a recorded conversation
Nos. 11-3888, et al.                                            7

in which Long discussed a murder with Hicks. The jury heard
Long say, “n***a supposed to have killed the m***r on 64th and
Aberdeen.” The government intended to redact this portion of
the call (apparently considering it irrelevant) but failed to stop
the tape in time. The transcripts provided to jurors did not
include this segment of the conversation, but they did include
Long’s subsequent statement that he would “do any m***in’
thing I need to make money.”
    Long moved for a mistrial immediately after the tape was
played, arguing that the jury could not fairly decide the case
knowing that Long was somehow connected to a murder, and
that the transcript only exacerbated the problem by suggesting
that Long would do literally anything, even murder, for
money. The judge denied the motion. He noted first that the
unredacted snippet did not actually connect Long to the
murder; in fact, it was impossible to understand who was
involved in the murder at all. The judge went on to explain
that the government would be presenting “[l]ots of tapes, lots
of discussions,” and that the brief snippet would probably not
stand out in jurors’ minds. The judge also noted that a limiting
instruction would be pointless since it would only highlight the
otherwise isolated statement. Long does not argue on appeal
that any curative instruction was required; instead he contends
that once the tape was played, the judge was required to grant
a mistrial.
   We have held that “a mistrial is appropriate when an event
during trial has a real likelihood of preventing a jury from
evaluating the evidence fairly and accurately, so that the
defendant has been deprived of a fair trial.” United States v.
8                                            Nos. 11-3888, et al.

Collins, 604 F.3d 481, 489 (7th Cir. 2010). But trial judges have
broad discretion when ruling on a motion for mistrial because
they are “in the best position to determine the seriousness of
the incident in question, particularly as it relates to what has
transpired in the course of the trial.” United States v. Clarke,
227 F.3d 874, 881 (7th Cir. 2000). Thus, we review the denial of
a motion for mistrial only for abuse of discretion, and we will
not reverse absent “a strong conviction that the district court
erred.” Id.
    Relying in part on United States v. Mannie, 509 F.3d 851 (7th
Cir. 2007), Long argues that the recording was so inherently
prejudicial that failing to grant a mistrial was an abuse of
discretion. In Mannie the defendant’s trial was rendered unfair
by the outrageous conduct of his codefendant—who threw his
attorneys to the ground and threatened the judge, all in front
of the jury—and by gangsters in the courtroom who tried to
intimidate jurors. See id. at 853–56. In light of the government’s
theory that the defendants were “dangerous members of a
street gang,” we concluded that these antics and occurrences
created “an impermissible risk that some jurors voted to
convict based on the perception that Mannie was a violent
gangster who needed to be incarcerated for the safety of the
community.” Id. at 857. Though we held that the district court
abused its discretion by not granting a mistrial, we emphasized
that “this set of circumstances is truly rare.” Id.
    Long’s trial was not characterized by the sort of chaos at
issue in Mannie. The jury heard Long make a fleeting reference
to a murder that was unconnected to the case; the statement
was introduced inadvertently and never discussed again over
Nos. 11-3888, et al.                                          9

the course of a lengthy trial. Moreover, there was no indication
that Long was involved in the killing, whereas the jury heard
dozens of phone calls in which Long explicitly implicated
himself in high-stakes drug deals. Since all of Long’s offenses
involved dealing drugs, the judge reasonably concluded that
these calls—rather than a single unexplained statement about
murder—would dominate the jury’s deliberations.
   The trial judge was in the best position to assess the effect
that this “inadvertent, isolated and ambiguous” statement had
on the jury. United States v. Curry, 538 F.3d 718, 728 (7th Cir.
2008). The judge concluded that it would not prevent jurors
from fairly weighing the evidence, and we cannot say that this
was an abuse of discretion.


C. Sentencing Issues
    All defendants argue that the judge improperly determined
the applicable mandatory minimum sentence, violating the
Fair Sentencing Act, the Fifth Amendment, the Sixth Amend-
ment, or some combination of all three. Island properly raised
a meritorious challenge on these grounds below, so we will
vacate his sentence and remand for resentencing. The other
defendants’ objections either lack merit or were never raised
below. We begin by discussing the principles that apply to all
defendants and then consider each defendant’s particular
circumstances in more detail.
   Mandatory minimums for drug felonies are based on
quantity and recidivism. Under the Fair Sentencing Act of 2010
(“FSA”), drug felonies involving over 28 grams of crack
10                                           Nos. 11-3888, et al.

cocaine carry a mandatory minimum sentence of five years,
which increases to ten years if the government shows by
information that the defendant has previously been convicted
of a drug felony. See 21 U.S.C. §§ 841(b)(1)(B), 851(a). Felonies
involving over 280 grams carry a minimum of ten years,
increasing to twenty if the government shows a prior drug-
felony conviction. See id. § 841(b)(1)(A)(iii). Before the FSA the
quantity thresholds were lower: 5 grams triggered the five-
and ten-year minimums, and 50 grams triggered the ten- and
twenty-year minimums.
    When the defendants were sentenced, the law of this circuit
required district courts to apply the lower, pre-FSA thresholds
to any defendant who was convicted for conduct occurring
before the FSA was passed. See United States v. Fisher, 635 F.3d
336, 340 (7th Cir. 2011). The defendants distributed cocaine
before the FSA was enacted, so in accordance with Fisher, the
district court denied their request for application of the higher,
post-FSA thresholds. But the Supreme Court has since over-
turned Fisher and held that the FSA applies to any defendant
sentenced after the Act was enacted, regardless of when the
underlying conduct occurred. See Dorsey v. United States,
132 S. Ct. 2321, 2326 (2012). Since all defendants were sen-
tenced after the FSA was enacted, Dorsey requires us to vacate
and remand for resentencing unless the failure to apply the
FSA was harmless.
   Long, Coprich, Williams, and Hicks also argued below that
their prior drug-felony convictions should not increase the
mandatory minimum because the government never proved
the fact of those convictions to the jury; instead the
Nos. 11-3888, et al.                                          11

government demonstrated the prior convictions by filing an
information with the judge. See 21 U.S.C. § 851 (describing
procedure for proving prior convictions by information). The
district court found this argument foreclosed by Harris v.
United States, 536 U.S. 545, 568–69 (2002), which held that facts
triggering a mandatory minimum could be found by the judge
rather than the jury. That case too has been overruled, and
under Alleyne v. United States, 133 S. Ct. 2151, 2155 (2013),
nearly all facts supporting a mandatory minimum are now
treated as elements of an offense that must be charged in an
indictment and found by the jury beyond a reasonable doubt.
    Alleyne would support the defendants’ position but for a
footnote in the opinion identifying “a narrow exception … for
the fact of a prior conviction,” which need not be proved to the
jury. Id. at 2160 n.1. The exception comes from Almendarez-
Torres v. United States, 523 U.S. 224 (1998), which has not been
overruled. The defendants argue that recent cases have
undermined the exception, but even if Almendarez-Torres seems
inconsistent with the Supreme Court’s recent sentencing
jurisprudence, we are bound by its holding. See United States v.
Browning, 436 F.3d 780, 782 (7th Cir. 2006) (“[W]e are not
authorized to disregard the Court's decisions even when it is
apparent that they are doomed.”); United States v. Harris,
741 F.3d 1245, 1250 (11th Cir. 2014) (“[W]e are not free to do
what the Supreme Court declined to do in Alleyne, which is
overrule Almendarez-Torres.”). Therefore, the enhanced manda-
tory minimum was properly applied even though the fact of
the prior convictions was never submitted to the jury.
12                                           Nos. 11-3888, et al.

    Long, Coprich, and Williams also filed a supplemental brief
arguing that the drug quantity should have been decided by
the jury rather than the judge. That’s true: After Alleyne drug
quantities can only trigger a mandatory minimum if found by
a jury beyond a reasonable doubt. See United States v.
Claybrooks, 729 F.3d 699, 708 (7th Cir. 2013). But the defendants
never properly raised this objection at trial, so we must review
the challenge under the plain-error standard, see United States
v. Kirklin, 727 F.3d 711, 717 & n.2 (7th Cir. 2013), which means
we can only reverse if the error was plain, affected the
defendants’ substantial rights, and “seriously affected the
‘fairness, integrity, or public reputation of [the] judicial
proceedings,’” id. at 718 (quoting United States v. Olano,
507 U.S. 725, 732 (1993)). We will not reverse under this
standard if we are “convinced that upon a properly worded
indictment, a properly instructed jury would have found the
defendants guilty of distributing the requisite threshold
quantities of narcotics.” Id. at 719 (quoting United States v.
Mansoori, 304 F.3d 635, 658 (7th Cir. 2002)). Long, Coprich, and
Williams can’t demonstrate plain error here because over-
whelming evidence shows that they would have received the
same sentences even absent the errors.


     1. Long’s Sentence
   The district court found Long responsible for between
129.5 and 192 grams of crack cocaine and sentenced him at the
pre-FSA mandatory minimum of ten years. Long argued that
the FSA should apply and, after losing that point, asked the
judge to state whether he would impose a different sentence if
Nos. 11-3888, et al.                                         13

the FSA had applied. The judge imposed the sentence without
making any such statement, leading the government to ask
directly whether the judge felt “constrained” by the mandatory
minimum. The judge replied, “I do not feel constrained. This
is the sentence I would have given under any circumstances.”
     Long now argues that his sentence must be vacated in light
of Dorsey because the judge failed to apply the FSA and under
Alleyne because the jury never found a fact necessary for
triggering the mandatory minimum (namely, that Long was
responsible for over 280 grams of crack cocaine). But the judge
clearly explained that Long would have received the same
sentence with or without the mandatory minimum, so any
error in applying the mandatory minimum was harmless. See
United States v. Foster, 701 F.3d 1142, 1157–58 (7th Cir. 2012)
(“[T]he district court's statement that it would have imposed
the same sentence regardless of the FSA's application in this
case indicates that the error was harmless.”). Even Alleyne,
which held that a sentence imposed under an erroneously
calculated sentencing range must be reversed even if the
defendant could have received the same sentence under the
correctly computed range, see 133 S. Ct. at 2162, never sug-
gested that reversal was appropriate if the defendant would
have received the same sentence under either calculation. After
all, the Court held that “any fact that increases the mandatory
minimum is an ‘element’ that must be submitted to the jury,”
id. at 2155, and the failure to submit an element of the offense
to the jury is reviewed for harmless error, see Neder v. United
States, 527 U.S. 1, 4 (1999). Since the error here was clearly
harmless—the judge specifically said he would impose the
14                                          Nos. 11-3888, et al.

same sentence even if a lower mandatory minimum applied—
Long’s challenge must fail.


     2. Coprich’s Sentence
    Coprich received the mandatory minimum sentence of
240 months after the judge found him responsible for over
1.6 kilograms of crack cocaine. Although the guidelines
recommended a sentence of 360 months to life, the judge
decided to sentence below the range and explained: “I am, by
law, required to give you a certain sentence. Below that
sentence, I can’t really go.” Coprich now argues that his
sentence violates Dorsey and Alleyne because the jury didn’t
find him responsible for the 280 grams of crack cocaine needed
to support the 240-month mandatory minimum under the FSA.
Coprich never made this argument below, so we review for
plain error. Under the plain-error standard, we can’t reverse if
we are “convinced that upon a properly worded indictment, a
properly instructed jury would have found the defendants
guilty of distributing the requisite threshold quantities of
narcotics.” Kirklin, 727 F.3d at 719 (quoting Mansoori, 304 F.3d
at 658).
    Overwhelming evidence showed that Coprich was respon-
sible for distributing far more than 280 grams of crack. Masuca
testified that he delivered 63 grams to Coprich four or five
times every week; even two weeks at that pace would put
Coprich over the threshold. Masuca’s testimony was corrobo-
rated by his ledger, which showed that Masuca gave Coprich
at least 63 grams of crack on over 20 occasions, and by wire-
taps, which captured three of those transactions. Moreover,
Nos. 11-3888, et al.                                          15

Masuca’s testimony and some recorded phone calls indicated
that Coprich helped Hicks obtain kilograms of powder cocaine
to be processed into crack for distribution. We find it highly
unlikely that a jury would have convicted Coprich for his role
in the conspiracy without also finding him responsible for at
least 280 grams of crack, so we will not reverse on plain-error
review. See id.


   3. Williams’s Sentence
    Williams pleaded guilty to conspiracy to distribute over
50 grams of crack. At sentencing the government argued that
Williams was responsible for over 44 kilograms, holding him
accountable for all the foreseeable dealing of his coconspirators
in furtherance of the conspiracy. See U.S.S.G. § 1B1.3(a)(1)(B).
Williams countered that he was merely a distributor for Hicks
with no part in the broader organization—in other words, he
was just a “spoke” in Hicks’s “hub-and-spokes conspir-
acy”—and therefore, he should not be held responsible for the
activities of the entire organization. The judge agreed with the
government, finding that Williams was “a committed member”
of Hicks’s organization, and gave Williams the mandatory
minimum of 120 months. The judge noted that “if it weren’t for
the mandatory minimum, I might give you a sentence that was
a little lower, but it wouldn’t be much lower.” Williams now
argues that the mandatory minimum should not have applied
because he never admitted responsibility for over 280 grams,
and since he pleaded guilty, no jury ever found him responsi-
ble for that quantity either. He did not raise this argument
below, so our review is for plain error.
16                                             Nos. 11-3888, et al.

    We have already explained that an Alleyne challenge will
fail on plain-error review if the record leaves us “convinced
that … a properly instructed jury would have found the
defendants guilty of distributing the requisite threshold
quantities of narcotics.” Kirklin, 727 F.3d at 719 (quoting
Mansoori, 304 F.3d at 658). Williams never actually faced a jury
(he pleaded guilty), but the question remains the same: Had
Williams requested a jury finding on drug quantity, would the
jury have found the threshold amount beyond a reasonable
doubt? See United States v. Hunt, 656 F.3d 906, 913 (9th Cir.
2011). If we are convinced that the answer is “yes,” then
reversal is inappropriate on plain-error review; otherwise
defendants would have an incentive not to raise this objection
in time to correct the problem by requesting a jury.
    The record here leaves us convinced that a properly
instructed jury would have found Williams responsible for the
full amount sold by Hicks’s organization because he was a
committed member of the conspiracy who supported its
operations as a whole. For example, the government presented
testimony, confirmed by wiretaps, demonstrating that
Williams warned Hicks about an imminent search of Masuca’s
house, giving the gang time to remove the weapons and drugs
stashed there before police arrived. Warning an organization
about police activity is usually evidence of conspiracy, see
United States v. Bustamante, 493 F.3d 879, 886 (7th Cir. 2007), at
least when the warning furthers the organization’s interests
and not just the defendant’s personal interest in a particular
sale, cf. Johnson, 592 F.3d at 757 (“Johnson warned Venson [of
police in the area] because he was waiting for Venson to deliver the
drugs he had just ordered. … This is not conspiratorial behavior;
Nos. 11-3888, et al.                                           17

it is self-preservation.” (emphasis added)). Williams does not
suggest that he was worried about being personally exposed
during the raid on Masuca’s house; rather, he was trying to
protect the organization in which he played a profitable role.
    Other evidence confirms that Williams was a key member
of Hicks’s organization. Latasha Williams and Masuca corrobo-
rated each other’s account of Williams’s participation in
cooking, packaging, and transporting crack cocaine with other
members of the conspiracy. Wiretaps reveal that Williams
sometimes received crack on credit. Masuca even testified that
the organization paid Williams a salary and supplied him with
a gun. Given all this evidence, there is no real possibility that
a jury would have found Williams responsible for less than
280 grams of crack cocaine. Since Williams would have
received the same minimum sentence even if the question had
been sent to a jury, we can’t say that the failure to do so
affected Williams’s substantial rights or impugned the fairness,
integrity, or reputation of the proceedings, and thus his
challenge must fail.


   4. Island’s Sentence
    Island received the pre-FSA mandatory minimum of
240 months after the judge found him accountable for
259 grams of crack cocaine and determined that he had
previously been convicted of a drug felony. Under the FSA
these findings wouldn’t have been enough: The 240-month
mandatory minimum would apply only if Island were respon-
sible for over 280 grams of crack cocaine. See 21 U.S.C.
§ 841(1)(A)(iii). Island argued at his sentencing hearing that the
18                                           Nos. 11-3888, et al.

FSA should apply, a position later vindicated by the Supreme
Court in Dorsey. See 132 S. Ct. at 2326. The government
concedes that because Island preserved his challenge on this
point, he is entitled to resentencing in accordance with the FSA.


     5. Hicks’s Sentence
   Hicks argues that his sentence of 30 years was substantively
unreasonable. He acknowledges that his sentence is below the
properly calculated guidelines recommendation of life impris-
onment. He nonetheless argues that his below-guidelines
sentence was not low enough because the judge failed to
properly consider the nature of his crimes, his horrible child-
hood history, and his mental-health problems as required by
18 U.S.C. § 3553(a). In particular, he notes that his crimes were
mostly nonviolent, that his childhood was characterized by
neglect and abuse (including a shocking incident in which his
mother stabbed him in the eye, leaving him partially blind),
and that he currently suffers from depression.
    A sentence within or below the guidelines range is pre-
sumed reasonable, and we review the application of § 3553(a)
only for abuse of discretion. See United States v. Boroczk,
705 F.3d 616, 623 (7th Cir. 2013). The district judge considered
all the arguments Hicks raises on appeal and was moved by
the arguments in mitigation to impose a below-guidelines
sentence. Hicks cites no legal principle to support his assertion
that the 30-year sentence was an abuse of discretion while a
25-year (or some other) sentence would have been appropriate.
Instead, he simply points to the more mitigating aspects of his
background and circumstances and insists that a lower
Nos. 11-3888, et al.                                         19

sentence is necessary—arguments that “would be better suited
for a sentencing hearing before a district court,” United States
v. Statham, 581 F.3d 548, 550 (7th Cir. 2009). We find no abuse
of discretion.


                       III. Conclusion
    For the foregoing reasons, we VACATE Island’s sentence and
REMAND for resentencing in light of Dorsey and the Fair
Sentencing Act. In all other respects, the defendants’ convic-
tions and sentences are AFFIRMED.